Per Curiam.
Respondent was admitted to practice by this Court in 1989. His last known address is the MacDougall-Walker Correctional Facility in Connecticut.
On August 2, 2007, respondent was convicted upon his plea of guilty in Hartford Superior Court in Connecticut of the following felony offenses which, if committed in this state, would constitute felonies in this state: two counts of sexual assault in the second degree (compare Conn Gen Stat § 53a-71 [a] [1] with Penal Law § 130.25 [2]; § 130.30 [1]); possession of child pornography in the first degree (compare Conn Gen Stat § 53a-196d with Penal Law §§ 263.10, 263.11, 263.15, 263.16); and two counts of tampering with a witness (compare Conn Gen Stat § 53a-151 with Penal Law § 215.11 [2]). Upon his conviction of the above felonies, respondent ceased to be an attorney and counselor-at-law in New York (see Judiciary Law § 90 [4] [a]; Matter of Edington, 43 AD3d 631 [2007]).
We therefore grant petitioner’s motion to strike respondent’s name from the roll of attorneys, effective immediately. Respondent has not replied to or otherwise appeared on the motion.
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).